ORDER

PER CURIAM
Marva Miller appeals the summary judgment entered by the trial court in favor of defendant Missouri Department of Social Services (“DSS”) on her claims of employment discrimination under the Missouri Human Rights Act (the “MHRA”) and retaliation under the Workers’ Compensation statute. Because Miller fails to present a plausible account of facts indicating that unlawful discrimination or retaliation occurred in this case, we find that the trial court did not err in granting summary judgment in favor of DSS. Accordingly, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).